DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. (US 2017/0365712 A1, prior art of record) in view of Liu et al. (US 10,147,795 B1, prior art of record).
Regarding claim 16, Bu discloses a structure (e.g. figure 7), comprising:
a substrate (e.g. substrate 5);
a first semiconductor layer of a first III-V compound semiconductor material and doped as a first conductivity type over the substrate (e.g. first semiconductor layer comprising 7a’ and 7b’, whereby 7a’ has a first III-V compound semiconductor material doped with first conductivity type dopant (e.g. p-type GaSb), ¶ [0025]),
a second semiconductor layer of a second III-V compound semiconductor material over the first semiconductor layer (e.g. second semiconductor layer comprising 8a/8b/7a”/7b”, whereby at least 8a and 8b both have a second III-V compound semiconductor material (e.g. InP), ¶ [0025]);
a gate structure positioned over and contacting a first upper portion of the second semiconductor layer from a vertical direction (e.g. gate structure comprising 16, 17 and 18 in the middle of the device between the stacks, and contacting first upper portion of element 8a/8b of the second semiconductor layer 8a/8b/7a”/7b” from the vertical direction, as seen in figure 7, ¶ [0051]); and
two vertical semiconductor stacks respectively adjacent to two opposite sides of the gate structure from a lateral direction (e.g. as seen in figure 7, first vertical stack comprising 9a and 11a, and second vertical stack comprising 9b and 11b on opposite sides of gate structure 16/17/18 in the lateral (horizontal) direction. Gate structure 16/17/18 is in the middle of the device of figure 7), each of the two vertical semiconductor stacks including a third semiconductor layer (third semiconductor layer 9a and 9b) and a fourth semiconductor layer (fourth semiconductor layer 11a and 11b), the fourth semiconductor layer doped as the second conductivity type (e.g. fourth layer 11a may be doped as n-type, ¶ [0025]).
Bu is silent with respect to disclosing the second semiconductor layer is doped as a second conductivity type that is different from the first conductivity type.
Liu discloses an analogous device (e.g. figure 8), wherein an analogous second semiconductor layer (e.g. second semiconductor layer 116) is doped as a second conductivity type that is different from the first conductivity type (e.g. col. 4, lines 33 – 37 discloses the second semiconductor layer 116 is doped with a second conductivity type that is different from the first conductivity type of the analogous first semiconductor layer 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bu such that the second semiconductor layer is doped as a second conductivity type that is different from the first conductivity type since Bu discloses a tunneling field effect 
Bu does not explicitly disclose the third semiconductor layer has a same second III-V compound semiconductor material as the second semiconductor layer but with a different material composition.
However, Bu suggests that the third semiconductor layer may have a same second III-V compound semiconductor material as the second semiconductor layer but with a different material composition (e.g. ¶ [0025] discloses portion 8a/8b of the second semiconductor material to be a III-V material (undoped) InP, while ¶ [0041] and [0027] disclose that the material of the third semiconductor layer 9a may be a doped III-V material, such as InP. The doping of the third semiconductor layer 9a (i.e. doped InP) suggests a different material composition from the second semiconductor layer (i.e. undoped InP)).


Regarding claim 17, Bu in view of Liu disclose the structure of claim 16, wherein the two vertical semiconductor stacks each contacts the second semiconductor layer at a separate upper portion different from the first upper portion (Bu: as seen in figure 7, elements 9a and 9b of the two vertical semiconductor stacks 9a/11a and 9b/11b, respectively, contacts separate upper portions of the second semiconductor layer 8a/8b/7a”/7b” different from the first upper portion which element 16 of the gate structure contacts).

Regarding claim 21, Bu discloses a device (e.g. figure 7), comprising: 
a substrate (e.g. substrate 5);
a first semiconductor layer of a first III-V compound semiconductor material over the substrate, the first semiconductor having a first conductivity type (e.g. first semiconductor layer comprising 7a’, whereby 7a’ has a first III-V compound semiconductor material doped with first conductivity type dopant (e.g. p-type GaSb), ¶ [0025]);
a second semiconductor layer over the first semiconductor layer (e.g. second semiconductor layer comprising 8a and 7a”, ¶ [0025]), the second semiconductor layer having a first portion (e.g. first portion is portion of 8a and 7a” under 9a, as seen in annotated figure 7 below) and a second portion laterally adjacent to the first portion (e.g. second portion is portion of 8a under element 16, seen to be laterally (horizontally) adjacent to the first portion, as seen in annotated figure 7 below), the second portion having a second III-V compound semiconductor material (e.g. ¶ [0025] discloses the second portion 8a to be a III-V compound semiconductor material InP);
a vertical stack of semiconductor layers over the first portion of the second semiconductor layer (e.g. vertical stack 9a and 11a over the first portion 7a”, ¶ [0025]), the vertical stack including a third semiconductor layer (e.g. third semiconductor layer 9a) and a fourth semiconductor layer stacked over the third semiconductor layer (e.g. fourth semiconductor layer 11a, ¶ [0025]), the fourth semiconductor layer having the second conductivity type (e.g. fourth layer 11a may be doped as n-type, which is different from the first conductivity type p-type, ¶ [0025]); and
a gate structure over the second portion of the second semiconductor layer (e.g. gate structure 16/17/18 over the second portion 8a, ¶ [0051]), the gate structure vertically contacting a sidewall of the third semiconductor layer (as seen in figure 7, element 17 of the gate structure 16/17/18 contacts the sidewall of the third semiconductor layer 9a along the vertical direction).
Bu is silent with respect to disclosing the second semiconductor layer has a second conductivity type that is different from the first conductivity type.
Liu discloses an analogous device (e.g. figure 8), comprising an analogous second semiconductor layer (e.g. second semiconductor layer 116) having a second conductivity type that is different from the first conductivity type (e.g. col. 4, lines 33 – 37 discloses the second semiconductor layer 116 has a second conductivity type that is different from the first conductivity type of the analogous first semiconductor layer 114).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bu such that the second semiconductor layer has a second conductivity type that is different from the first conductivity type since Bu discloses a tunneling field effect transistor with a second semiconductor layer over a first semiconductor layer, and Liu disclose an analogous tunneling field effect transistor with a second 
Bu is silent with respect to explicitly disclosing the third semiconductor layer has a same second III-V compound semiconductor material as the second portion of the second semiconductor layer but with a different material composition.
However Bu suggests the third semiconductor layer may have a same second III-V compound semiconductor material as the second portion of the second semiconductor layer but with a different material composition (e.g. ¶ [0025] discloses second portion 8a of the second semiconductor material to be a III-V material (undoped) InP, while ¶ [0041] and [0027] disclose that the material of the third semiconductor layer 9a may be a doped III-V material, such as InP. The doping of the third semiconductor layer 9a (i.e. doped InP) suggests a different material composition from the second semiconductor layer (i.e. undoped InP)).
.



    PNG
    media_image1.png
    550
    816
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 1 – 5, 9 – 12 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 recites, inter alia, that the second channel layer includes a same conductivity type as the first channel layer, and the first gate structure is adjacent to the first channel layer only form a vertical direction and adjacent to a first sidewall of the second channel layer from a lateral direction that is transverse to the vertical direction. These limitations, in combination with the remaining limitations of claim 1, are not anticipated or rendered obvious by the prior art. Claims 2 – 5, 9 – 12 and 15 depend from claim 1.

Response to Arguments
Applicant's arguments filed April 26, 2021, with respect to claims 16 and 21, have been fully considered but they are not persuasive. The Applicants argue that claims 16 and 21 are allowable for reasons similar to that of claim 1. However, claims 16 and 21 recite different structure limitations from claim 1. For example, claims 16 and 21 recite, inter alia, first and second semiconductor layers, whereas claim 1 recites a source layer, a first channel layer, and a second channel layer. Because of the different terminology, and different structural limitations between claim 1 and claims 16 and 21, the claims are subject to different interpretations. Therefore, the Examiner maintains that the prior art of Bu et al. (US 2017/0365712 A1, prior art of record) in view of Liu et al. (US 10,147,795 B1, prior art of record) render obvious the claimed inventions of claims 16 and 21, as recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        June 2, 2021